Citation Nr: 1704762	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-36 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA) to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from May 1964 to May 1967.  The Veteran also served in the United States Navy from September 1968 to January 1970.  The Veteran's periods of service include service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In the August 2012 decision, the RO denied the Veteran's service connection claim for OSA.  In the September 2014 decision, the RO denied the Veteran's service connection claim for bilateral hearing loss.  The Veteran disagreed with both decisions and perfected this appeal.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in June 2016.  A transcript of the hearing is in the claims folder.  

The issue of entitlement to service connection for OSA to include as secondary to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral hearing loss disability is related to active duty service.





CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable nature of the Board's decision, a discussion of VA's compliance with VCAA notice and assistance requirements is not necessary.

Applicable Law and Analysis 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

As an initial matter, the Board notes that the Veteran engaged in combat with the enemy and contends that his bilateral hearing loss disability is a result of such combat.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are applicable.

The Veteran has a current bilateral sensorineural hearing loss disability pursuant to the VA regulations outlined in 38 C.F.R. § 3.385.  See VA Examination dated December 2015.  He contends in his written statements and hearing testimony that, while serving as an infantryman in Vietnam and participating in combat missions, he suffered acoustic trauma - namely mortar fire and gunfire.  He also stated that on at least four or five occasions, this noise caused periodic hearing loss and ringing in his ears.  See Board Hearing Transcript.

The Veteran's service personnel records confirm his statements as to his military specialty occupation and combat status.  The finding that the Veteran engaged in combat is significant because a combat veteran is permitted to use satisfactory lay or other evidence to establish that he was injured or incurred a disability while on active duty, even in cases where there is no official record that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154 (b)).  Therefore, the Board accepts the Veteran's testimony that he suffered acoustic trauma in service.  The Board also accepts that he noticed a decrease in hearing acuity during such service.  38 U.S.C.A. § 1154(b).

Service treatment records as pertaining to the Veteran's period of active duty service show that he did not have a hearing loss disability pursuant to VA regulations either during or at separation from service.  However, the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In December 2015, the Veteran was afforded a VA examination in relation to his claim.  At that time, the clinician conceded that the Veteran had noise exposure in service, but provided a negative nexus between the Veteran's current hearing loss disability and his period of service.  In so finding, the examiner cited a study from the Institute of Medicine for the rationale that delayed onset of hearing loss does not occur as a result of noise exposure.  Given that the Veteran's did not have a significant threshold shift beyond normal variability while in service, the examiner ultimately found that the Veteran's current hearing loss disability was not caused by his in-service noise exposure.  See VA Examination dated December 30, 2015.

The Board finds that this opinion is inadequate.  The December 2015 opinion was based primarily on the premise that the Veteran did not have an in-service hearing injury.  However, the Veteran contends, and the Board accepts, that the Veteran had periodic hearing loss while in combat situations.  As the December 2015 opinion was not sufficiently based on the facts of the Veteran's case, the opinion is inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In November 2016, the Board sought a Veterans Health Administration (VHA) specialist's opinion regarding the relationship, if any, between the Veteran's current hearing loss and his in-service injury.  In December 2016, a VA otolaryngologist opined that the Veteran's current hearing loss was at least as likely as not due to the acoustic trauma he endured during service.  In so finding, the clinician noted that auditory hair cell damage from acoustic trauma is cumulative; before an individual perceives hearing loss, a high percentage of hair cells must lose function.  Such damage to hair cells is progressive and does not happen all at once.  The clinician noted that the VA examiner relied on the study from the Institute of Medicine in rendering the negative opinion.  However, the clinician pointed out that IOM study states that definitive studies to address the issue at hand (delayed onset of permanent noise-induced hearing loss) "have not been performed."  Given the facts of the Veteran's case, particularly his reports of periodic hearing loss during service, the clinician found that the Veteran's hearing loss stemmed from his in-service noise exposure.  

In light of the favorable VHA expert medical opinion and the Veteran's competent and credible lay statements, the Board finds that service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1154 (b), 5107(b); 38 C.F.R. § 3.303(a).


ORDER

Service connection for a bilateral hearing loss disability is granted. 


REMAND

Although the Board regrets further delay, additional development is necessary before appellate adjudication on the remaining issue on appeal.  

The Veteran contends that his OSA is related to his service-connected PTSD.

The Veteran was afforded a VA examination in May 2012.  At that time, the clinician opined that the Veteran's OSA was less likely than not proximately due to or caused by his PTSD.  In so finding, the examiner noted that psychiatric conditions do not cause OSA; rather, the examiner found that the Veteran's OSA was most likely related to his obesity.  Furthermore, the Veteran's obesity was not related to his PTSD or PTSD medication.  See VA Examination dated May 31, 2012.

At the June 2016 Board hearing, the Veteran indicated that, since the May 2012 VA examination he has lost weight; however, his OSA symptoms persist.  See Board Hearing Transcript, p. 20. 

The Board finds that based on the above evidence, another examination is necessary.  The May 2012 examiner did not consider whether the Veteran's service-connected diabetes mellitus and/or medications used to treat diabetes mellitus contributed to weight gain, or specifically consider whether sleep impairment due to PTSD aggravated obstructive sleep apnea.

In addition, the Veteran's testimony in June 2016 raises a possible rebuttal to the May 2012 examiner's rationale.  Another examination is necessary to determine the significance, if any, the Veteran's alleged weight loss may have on the previous nexus opinion.

Also, the most recent VA medical records in the claims file are dated November 1, 2013.  Upon remand, the claims file should be updated with the most recent medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's claimed disabilities since November 2013.  Attempts to obtain this information should be documented in the record.  

2.  After records development is complete, schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of his obstructive sleep apnea.  The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.  All tests and studies deemed necessary should be accomplished.  Upon review of the record and examination of the Veteran, the examiner should respond to the following:

a) Whether it is at least as likely as not (i.e. there is a 50 percent probability) that the Veteran's obstructive sleep apnea had its onset in service or is etiologically related to his period of service;

b) Whether it is at least as likely as not (i.e. there is a 50 percent probability) that the Veteran's obstructive sleep apnea was caused OR aggravated by his service-connected PTSD and/or diabetes mellitus, to include any medications used to treat such disorders with potential weight gain effects.  Additionally, the examiner is requested to discuss whether sleep impairment due to PTSD aggravates sleep apnea beyond the normal progress of the disorder and comment on the Veteran's June 2016 statements where he reported still having OSA despite losing weight.

3.  Readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


